—In an action to recover damages for personal injuries, etc., the defendant Nicolo A. Garofalo, Jr., appeals and the plaintiffs cross-appeal from a judgment of the Supreme Court, Suffolk County (Floyd, J.), entered October 6, 1998, which, upon the granting of the motion of the defendant Anna Imperiale to set aside the jury verdict on the issue of liability, is in favor of the plaintiffs and against the defendant Nicolo A. Garofalo, Jr., only, and dismissed the complaint and all cross claims insofar as asserted against the defendant Anna Imperiale.
Ordered that the judgment is affirmed, with costs.
As there is “ ‘no valid line of reasoning and permissible inferences which could possibly lead rational men to the conclusion reached by the jury on the basis of the evidence presented at trial,’ ” the trial court properly set aside the verdict, and awarded judgment in favor of the plaintiffs and against the defendant Nicolo A. Garofalo, Jr., only, dismissing the complaint and all cross claims insofar as asserted against the defendant Anna Imperiale (see, Nicastro v Park, 113 AD2d 129, 132, quoting Cohen v Hallmark Cards, 45 NY2d 493, 499). Joy, J. P., Goldstein, McGinity and Feuerstein, JJ., concur.